DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

1- This office action is a response to an application filed on 11/14/2019, in which claims 1-15 are currently pending. The application is a national stage entry of PCT/US2018/034351, International Filing Date: 05/24/2018. PCT/US2018/034351 Claims Priority from Provisional Application 62656184, filed 04/11/2018. PCT/US2018/034351 Claims Priority from Provisional Application 62510377, filed 05/24/2017.

Information Disclosure Statement
2- The information disclosure statements (IDS) submitted on 3/12/2021 and 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement are being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.



Drawings
5- The drawings were received on 11/14/2019. These drawings are acceptable.

Allowable Subject Matter

6- Claims 1-15 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, 11 and method claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A high-sensitivity nanosecond to millisecond transient absorption spectrometer and its method of use for measurements of miniscule signals under low excitation intensities, comprising or using: an excitation source …for exciting a light absorbing sample; 
a probe light source… for measuring a transient absorption spectrum of the sample by monitoring transmission signals of the probe light beam before and after excitation by the excitation pulses; 
a detector for detecting the transmission signals … ; and 
a digital oscilloscope for collecting the detected signals; 
wherein at least three of the following noise cancellation techniques are true: the excitation pulse has a frequency greater than 100 Hz and a pulsewidth less than 5 ns; the probe light beam has a photon flux producing an average irradiance greater than 1 pW m 1 nm- the detector is a DC-coupled detector operable to measure light for enabling sequential switching of an AC- and DC-coupled detection scheme for synchronous measurement of both the transmission of the probe light beam in an absence of the excitation pulse and the change in transmission of the probe light beam between a signal with the excitation pulse present and a signal in absence of the excitation pulse; and the digital oscilloscope has a trigger rearm time capable of collecting every trigger event at high frequencies including 1MHz, thereby enabling sequential noise subtraction protocols.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Tamada, Sterling, Johnson and Levis. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, more specifically including three out of the four elements claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886